Citation Nr: 0916367	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from March 1967 to July 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which assigned a noncompensable rating for 
bilateral hearing loss.  

In July 2008, the appellant testified before a hearing 
officer at the RO.  A Board videoconference hearing was held 
in February 2009 before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

The Board also notes that in August 2004, the appellant 
raised a claim of entitlement to an increased rating for 
bilateral tinnitus, including on an extraschedular basis.  
See 38 C.F.R. § 38 C.F.R. § 3.321 (2008).  In an April 2005 
rating decision, the RO denied a rating in excess of 10 
percent for tinnitus on a schedular basis, noting that the 
appellant was currently in receipt of the maximum schedular 
rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  
The RO, however, failed to consider the question of an 
extraschedular rating.  Therefore, this matter is referred to 
the RO for initial consideration.  See Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by a veteran or reasonably 
raised by the record).




REMAND

The appellant contends that the noncompensable rating 
assigned to his service-connected bilateral hearing loss does 
not accurately reflect the severity of his disability.  In a 
letter received on January 14, 2008, the appellant wrote:

When I cannot get to sleep at night, or 
awaken at 2:30 to 4:00 AM and lay in bed 
for hours listening to the squeal in my 
ears, I really don't give a damn about 
your Hertz frequency and decibel scores.  
When I am trying to listen to television 
and any background music prevents me from 
hearing the dialogue, your test scores 
are meaningless to me.  When I look at 
that treasured stereo system I purchased 
while in Vietnam and realize I cannot 
hear the words to the songs I once 
enjoyed, your test results become 
senseless.  When I am socializing in a 
crowded room with many conversations 
going on and I cannot hear the words of 
someone speaking to me, what good are 
your formulas prescribed in 38 CFR 4.85 
and 4.86?  Do you people even understand 
that I will never experience silence 
again?  Do you understand that I can hear 
the squealing in my ears in the middle of 
a resounding symphony?  Or do you even 
care?  You, with your Tables and Roman 
Numerals.  When you are compiling another 
of your Statements of Decisions, or 
compiling your findings on which to base 
your denials to veteran's appeals, is 
your concentration interrupted by a 
monotonous monotone squealing in your 
head?

During this course of this appeal, the appellant has been 
afforded several VA audiology examinations.  Although the 
examiners provided the numeric audiometric test results, they 
failed to comment on the functional effects caused by the 
hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  Given the 
discussion above, the Board finds that further VA examination 
of the appellant is required prior to adjudication of this 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA medical examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner must 
fully describe the effect of the 
appellant's hearing disability on his 
occupational functioning and his daily 
activities.  Any opinion offered must be 
supported by a clear rationale.

2.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
specifically documenting consideration of 
38 C.F.R. § 3.321.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

